TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-96-00729-CR






Santana Guerra, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT


NO. 0953556, HONORABLE JON N. WISSER, JUDGE PRESIDING






PER CURIAM

The district court found appellant guilty of burglary of a habitation and assessed punishment,
enhanced by a previous felony conviction, at imprisonment for eighteen years.  Tex. Penal Code Ann. §
30.02 (West 1994 & Supp. 1997).  Appellant's court-appointed attorney filed a brief concluding that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

Appellant filed a pro se brief.  Appellant complains of alleged inconsistencies in the
complainant's testimony, but the credibility of the witness was for the district court to determine.  The
complainant's testimony and the other evidence, when viewed most favorably to the State, supports the
judgment of guilt.  We find no support in the record for appellant's contention that the court considered
inadmissible or unadmitted evidence.  We also find no support for the contention that trial counsel was
ineffective.  Pro se points of error one through four are overruled.

The judgment of conviction is affirmed.


Before Chief Justice Carroll, Justices Jones and Kidd

Affirmed

Filed:   September 11, 1997

Do Not Publish